Citation Nr: 0119590	
Decision Date: 07/30/01    Archive Date: 08/07/01

DOCKET NO.  99-06 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Boston, Massachusetts


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right foot 
disorder.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a back disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from February 1941 to July 
1945.  This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 RO rating decision 
which found that new and material evidence had not been 
submitted to reopen a claim for service connection for a 
right foot disorder, found that new and material evidence had 
not been submitted to reopen a claim for service connection 
for a "spine" condition, and denied service connection for a 
"back" condition.  The Board notes that the spine and back 
involve the same anatomic area and same claimed disability, 
and there is only one related issue on appeal, such issue 
being whether new and material evidence had not been 
submitted to reopen a claim for service connection for a back 
(or spine) condition.  The veteran testified at a Travel 
Board hearing held at the RO in March 2001.  


FINDINGS OF FACT

1.  The RO denied a claim for service connection for a right 
foot disorder in August 1945, and the veteran did not appeal.  
Evidence submitted since then is cumulative or redundant of 
previously considered evidence, or is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim.  

2.  The RO denied a claim for service connection for a back 
disorder, to include arthritis of the spine, in January 1997, 
and the veteran did not appeal.  Evidence submitted since 
then is cumulative or redundant of previously considered 
evidence, or is not so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for a right foot 
disorder, and the August 1945 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) 
(2000).  

2.  New and material evidence has not been submitted to 
reopen a claim for service connection for a back disorder, 
and the January 1997 RO decision is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156(a) (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to both issues on appeal, the RO, by its rating decision 
and the statement of the case, has informed the veteran of 
the necessity to submit new and material evidence to reopen 
his claims for service connection.  The veteran has not 
identified any additional pertinent evidence, not already in 
the file, which could be obtained.  He has been provided with 
a personal hearing on appeal.  The Board is satisfied that 
the VA's notice and duty to assist obligations have been 
satisfied.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).

I.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim for Service Connection for a Right Foot Disorder

A.  Factual Background

The veteran's served on active duty in the Army from February 
1941 to July 1945.  His military occupational specialty was 
motorcycle mechanic.  A service medical record from late 
December 1942 notes that the veteran was seen for a lacerated 
wound of the "left" fibula with possible fibula fracture.  It 
was reported that a box had fallen off a high-low and landed 
on his foot while loading.  The record indicates that further 
evaluation was planned, but there are no records of any 
additional treatment.  The July 1945 separation examination 
report notes that the veteran had a history of an injury to 
the right foot in January 1943 with no hospitalization at 
that time.  There was also a notation that there was no 
limitation of motion or deformity of the right foot.  

In July 1945, the veteran claimed service connection for 
deformity of the right leg which he said began in March 1942.  
He said he received first aid, including X-rays, at an aid 
station for the condition in March 1942.

In August 1945, the RO denied service connection for a right 
foot disorder.  It was noted that a right foot disorder was 
not shown on the last examination in service.  The veteran 
was notified of the denial in September 1945 and did not 
appeal.  Evidence received subsequent to the RO's August 1945 
decision is summarized below.  

The veteran attempted to reopen his claim for service 
connection for a right foot condition in August 1974.  The RO 
asked him to submit new and material evidence, which he did 
not do, and his application to reopen the claim was 
abandoned.  

A January 1978 statement from C Nobili, M.D., and an April 
1980 report from H. F. Goodman, M.D., refer to disorders 
other than a right foot disorder.  An April 1980 VA hospital 
summary also refers to other disorders.  The veteran 
underwent a VA general medical examination in July 1980.  He 
reported that he had some swelling of the joints.  The 
diagnoses did not refer to a right foot disorder.  

The veteran again attempted to reopen his claim for service 
connection for a right foot disorder in November 1988.  He 
said he was injured while performing dock work in service in 
1943 and was treated at an aid station.  The RO asked him to 
submit new and material evidence, which he did not do, and 
his application to reopen the claim was abandoned. 

VA treatment records dated from 1983 to 1996 indicate that 
the veteran was treated for multiple disorders.  A June 1996 
entry notes that he was seen for a routine blood pressure 
check.  He denied a history of ankle swelling but said that a 
year ago a plate fell on an ankle and he sought treatment.  
Current examination of the right ankle showed tiny 
varicosities and a trace of pitting edema.  The assessments 
were hypertension and ankle edema.  An August 1996 treatment 
entry notes that the veteran complained of right leg 
swelling.  He reported two to three days of feeling increased 
pressure and swelling in the right foot and ankle.  The 
veteran denied a history of trauma, but reported that a plate 
fell on his foot one year ago and that he had suffered 
intermittent swelling and minimal pain in the foot since that 
injury.  The examiner noted that there was 1+ pitting edema 
of the right instep and ankle, tenderness of the medial 
malleolus, and multiple varicosities.  The assessment was 
"left" ankle edema of unknown etiology.  A subsequent August 
1996 entry notes that the veteran was seen for right ankle 
swelling.  Examination showed right ankle/foot edema, and 
some edema of the left ankle.  The assessments were right 
ankle edema, and bilateral lower extremity edema, right 
greater than left.  

VA treatment records dated from 1997 to 1998 indicate that 
the veteran continued to receive treatment for multiple 
disorders.  An August 1997 treatment entry notes that the 
veteran reported that his feet were painful with walking.  
The examiner reported that there was anterior displacement of 
metatarsal footpads.  A December 1997 entry notes that the 
veteran had ankle edema and that he was wearing elastic 
stockings.  He reported that the swelling had improved.  

In July 1998, the veteran submitted his present request to 
reopen his claim for service connection for a right foot 
disorder.  He reported that in December 1942, during service, 
he was struck by a loading machine and suffered an injury to 
the right leg.  He said that after X-rays he was ordered to 
stay off his leg until it healed, and he returned to duty in 
February 1943.

At a March 2001 hearing before a member of the Board, the 
veteran testified that he injured his right leg when it was 
struck and crushed by a loading truck during service in 
December 1942.  He indicated that at that time he received no 
treatment other than a medic looking at his injury and 
telling him to stay off of his right leg until it healed.  
The veteran indicated that he stayed off of his leg for about 
a month and a half.  He stated that presently his right foot 
hurt him all the way up to his shin.  



B.  Analysis

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.  New and material 
evidence means evidence not previously submitted to agency 
decision makers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself, or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

The veteran did not appeal the August 1945 RO decision which 
denied service connection for a right foot condition, and 
that decision became final.  At the time of the August 1945 
decision, the evidence consisted of the service medical 
records.  A December 1942 service record showed treatment for 
a "left" leg/foot injury, but no later treatment in service 
was shown.  The July 1945 separation examination report noted 
that the veteran had a history of an injury to the right foot 
in January 1943 with no hospitalization, and there was a 
notation that there was no limitation of motion or deformity 
of the right foot.  

The evidence submitted since the August 1945 RO decision 
notes treatment for right foot or ankle problems (as well as 
problems on the left side) since 1996.  In 1996, the veteran 
reported problems since dropping a plate on his right foot 
one year ago.  The records generally show swelling of both 
lower extremities, right greater than left.  The additional 
medical records do not suggest that current right foot 
problems are related to a remote service injury.  While the 
additional medical records may be new, they are not material 
evidence as they do not link current right foot problems with 
service; the additional records are not so significant that 
they must be considered in order to fairly decide the merits 
of the claim for service connection.  Additional statements 
by the veteran, since the 1945 RO decision, are essentially 
cumulative and redundant, not new evidence.  Moreover, as a 
layman, the veteran has no competence to give a medical 
opinion on diagnosis or etiology of a condition, and his 
recent statements on such matters are not material evidence.  
Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  

The Board finds that evidence submitted since the final 1945 
RO decision is not new and material.  Accordingly, the claim 
for service connection for a right foot disorder is not 
reopened.  

II.  Whether New and Material Evidence has been Submitted to 
Reopen a
Claim for Service Connection for a Back Disorder

A.  Factual Background

The service medical records, including the July 1945 
separation examination, show no back disorder.  There is no 
evidence of arthritis of the spine within the year after 
service or for many years later.

A January 1978 statement from Dr. Nobili did not refer to a 
back disorder.  An April 1980 report from Dr. Goodman 
indicated that X-rays of the veteran's lumbosacral spine 
showed early signs of osteoarthritis.  

The veteran underwent a VA general medical examination in 
July 1980.  It was noted that he reported that he started 
having low back pain five years earlier with subsequent pain 
in his left hip.  He also indicated that his shoulders ached 
and that his right hand would become stiff.  The examiner 
related diagnoses including degenerative lumbar disc disease 
and cervical spondylosis.  

In August 1996, the veteran filed a claim for service 
connection for a spine condition.  

VA treatment records dated from May 1983 to October 1996 
indicate that the veteran was treated for disorders including 
a back disorder.  A November 1990 treatment entry noted that 
the veteran had osteoarthritis of the spine.  It was reported 
that he complained of stiffness of the low back when sitting 
for too long a period.  A June 1991 entry notes that the 
veteran had osteoarthritis and that he suffered stiffness in 
the back and arms.  An October 1991 entry indicates that he 
complained of low back pain radiating to the left lower 
extremity.  The assessment included low back pain.  A July 
1996 radiological report, as to the veteran's lumbosacral 
spine, shows a conclusion of progression of degenerative 
change since 1980 with worsened disc space narrowing (mild to 
moderate) at the L1-L2 and L2-L3 interspaces.  Another July 
1996 entry notes that the veteran reported that he had 
suffered low back pain for the previous five to six years.  
The assessment included neck and low back pain with left 
finger symptoms, possibly degenerative joint disease.  

In January 1997, the RO denied service connection for a back 
disorder, to include arthritis of the spine.  The veteran was 
notified of the denial in January 1997 and did not appeal.  
Evidence received subsequent to the RO's January 1997 
decision is summarized below.  

In July 1998, the veteran submitted a request to reopen his 
claim for service connection for a back disorder.  He 
reported that during service he had to sleep in foxholes, 
sometimes with snow, ice, and freezing temperatures, for two 
and one half years in combat zones.  He stated that he had 
suffered back and spine problems since he was discharged from 
service and that he felt living in a foxhole for over two 
years had allowed him to incur his back problems.  

VA treatment records dated from June 1997 to September 1998 
refer to continued treatment for disorders including a back 
disorder.  A January 1998 entry indicates that the veteran 
was seen with progressive worsening of low back stiffness as 
well as right hip pain.  The assessment was chronic low back 
pain with the need to rule out lumbosacral radiculopathy.  A 
May 1998 entry indicates an assessment of low back pain with 
severe degenerative changes and an August 1998 entry also 
refers to treatment for a back disorder.  

In March 2001, the veteran submitted articles regarding 
treatment of veterans for cold injuries and Raynaud's 
syndrome.  

At the March 2001 hearing before a member of the Board, the 
veteran testified that he believed that his back disorder 
could be a residual of a cold injury.  He indicated that he 
had to sleep on the ground during service as there were no 
barracks.  

B.  Analysis

The Board did not appeal the January 1997 RO decision which 
denied service connection for a back condition (including 
arthritis of the spine) and it became final.  At the time of 
the January 1997 decision, the evidence consisted of the 
veteran's service medical records which showed no back 
disorder during his 1941-1945 active duty; there was no 
evidence of arthritis of the spine within the year after 
service, as required for a presumption of service connection; 
and the first evidence of any back disorder, including 
arthritis, was from 1980, many years afters service.

Medical evidence submitted since the January 1997 RO decision 
indicates that the veteran has continued to receive treatment 
for his back disorder in the 1990s.  The additional medical 
records submitted since the 1997 RO decision are not new 
evidence since they are cumulative or redundant of previously 
considered medical evidence; it was previously known that the 
veteran had a back disorder many years after service.  
38 C.F.R. § 3.156; Vargas-Gonzalez v. West, 12 Vet.App. 321 
(1999).  The additional medical records do not link the 
current back condition to service; the records are not 
material evidence as they are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim for service connection.  38 C.F.R. § 3.156.  The 
veteran's recent statements are essentially cumulative and 
redundant, not new evidence.  The veteran has claimed that 
his back disorder could be related to having to sleep in 
foxholes with cold weather during service.  However, there is 
no medical evidence of record indicating such a relationship, 
and as a layman the veteran has no competence to give a 
medical opinion on diagnosis or etiology of his condition.  
Espiritu, supra.  It follows that his statements on such 
matters are not material evidence to reopen his claim.  

The Board concludes that the additional evidence submitted is 
not new and material.  Accordingly, the RO's January 1997 
decision denying service connection for a back disorder 
remains final, and the claim is not reopened.  


ORDER

The application to reopen a claim for service connection for 
a right foot disorder is denied.  

The application to reopen a claim for service connection for 
a back disorder is denied.  




		
	L. W. TOBIN
	Member, Board of Veterans' Appeals



 



